COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Dhara Gayle Hogg,                             §              No. 08-16-00305-CV

                       Appellant,               §                 Appeal from the

  v.                                            §               143rd District Court

  Lynch, Chappell & Alsup, P. C.,               §             of Ward County, Texas

                         Appellee.              §            (TC# 14-03-23274-CVW)

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s second motion for extension of time to file the reply

brief until May 31, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Howard L. Steele, Jr., the Appellant’s Attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before May 31,

2017.

        IT IS SO ORDERED this 26th day of May, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.